Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 20150317772) (hereinafter Lim).

Regarding claims 1 and 13, Lim teaches a method and apparatus for filtering in video decoding, comprising: 
determining, by a processor, offset values associated with a first filter shape configuration of a video filter based on signals in a coded video bitstream that carries a video, a number of filter taps of the first filter shape configuration being smaller than five, the video filter being based on  a non linear mapping (e.g. pars. 471, 561, 575, and 791: describing that the system determines offset values associated with a filter configuration of a video filter based on signals from the video stream, the number of filter taps being smaller than 5 [see, e.g. par. 1079: describing that the system employs a 4 tap filter], the video filter being based on non-linear mapping [see, e.g. par. 416: describing that the image data is mapped in a non-linear space]); and 
applying by the processor, the non linear mapping based filter on a sample that is to be filtered, using the offset values associated with the first filter shape configuration (e.g. pars. 357, 434-435, and 455: describing that system obtains an index value to a look up table determining pixel filters, the determined filters mapping the non-linear value to a linear value).

Turning to claims 2 and 14, Lim teaches all of the limitations of claims 1 and 13, respectively, as discussed above. Lim further teaches:
wherein the video filter includes at least one of a cross- component sample offset (CCSO) filter and a local sample offset (LSO) filter (e.g. par. 711: describing that the filter includes local spatial noise filtering, wherein local spatial noise filtering is the equivalent of local sample offset).

Regarding claims 3 and 15, Lim teaches all of the limitations of claims 1 and 13, respectively, as discussed above. Lim further teaches:
wherein positions of the filter taps of the first filter shape configuration include a position of the sample (e.g. par. 835: describing that the positions of the filter taps include a position of the sample).

Turning to claims 4 and 16, Lim teaches all of the limitations of claims 1 and 13, respectively, as discussed above. Lim further teaches:
wherein positions of the filter taps of the first filter shape configuration exclude a position of the sample (e.g. pars. 1123 – 1124: describing that the filters exclude a position of the sample).

Regarding claims 5 and 17, Lim teaches all of the limitations of claims 1 and 13, respectively, as discussed above. Lim further teaches:
wherein the first filter shape configuration includes a single filter tap, and the method comprises: determining a mean sample value in an area; calculating a difference of a reconstructed sample value at a position of the single filter tap and the mean sample value in the area: and applying, the video filter on the sample that is to be filtered based on the difference of the reconstructed sample value at the position of the single filter tap and the mean sample value in the area (e.g. pars. 712, 736 – 743, and 877: describing that the system determines an average sample value in an area, calculating a difference between the tap filter and the average value, and applying the filter on the sample that is to be filter based on the calculated difference).

Turning to claims 6 and 18, Lim teaches all of the limitations of claims 1 and 13, respectively, as discussed above. Lim further teaches:
further comprising: selecting the first filter shape configuration from a group of filter shape configurations of the video filter (e.g. pars. 712 – 713: describing that the system selects a filter configuration from a group of filter configurations).

Regarding claims 7 and 19, Lim teaches all of the limitations of claims 1 and 6, and claims 13 and 18, respectively, as discussed above. Lim further teaches:
wherein the filter shape configurations in the group respectively have the number of filter taps (e.g. pars. 712-713: describing that the filters within the group of filters have a number of filter taps).

Turning to claims 8 and 20, Lim teaches all of the limitations of claims 1 and 6, and claims 13 and 18, respectively, as discussed above. Lim further teaches:
wherein one or more filter shape configurations in the group have a different number of filter taps from the first filter shape configuration (e.g. pars. 712 – 713: describing that the filters within the filter group can have a different number of filter taps).

Regarding claims 9 and 21, Lim teaches all of the limitations of claims 1 and 6, and claims 13 and 18, respectively, as discussed above. Lim further teaches:
decoding an index from the coded video bitstream that carries the video, the index being indicative of a selection of the first filter shape configuration from the group for the video filter (e.g. pars. 620 and 628: describing that the system uses an index, the index indicative of a selection of filter from the group of filters).

Turning to claims 10 and 22, Lim teaches all of the limitations of claims 1, 6, and 9 and claims 13, 18, and 21, respectively, as discussed above. Lim further teaches:
further comprising: decoding the index from a syntax signaling of at least one of a block level, a coding tree unit (CTU) level, a super block (SB) level, a video parameter set (VPS), a sequence parameter set (SPS), a picture parameter set (PPS), an adaptation parameter set (APS), a slice header, a tile header and a frame header (e.g. par. 316: describing that system signals information in a header, wherein a header reasonably suggests a slice header, a tile header, or a frame header).

Regarding claims 11 and 23, Lim teaches all of the limitations of claims 1 and 13, respectively, as discussed above. Lim further teaches:
further comprising: quantizing a delta value of sample values at positions of two filter taps into one of a number of possible quantization outputs, the number of possible quantization outputs being an integer in a range from 1 to 1024 inclusive (e.g. pars. 469 – 470, 712 – 716, and 732 – 736: describing that the system quantizes delta values of sample values).
Turning to claims 12 and 24, Lim teaches all of the limitations of claims 1 and 11, and claims 13 and 23, respectively, as discussed above. Lim further teaches:
decoding an index from a syntax signaling of at least one of a block level, a coding tree unit (CTU) level, a super block (SB) level, a video parameter set (VPS)., a sequence parameter set (SPS), a picture parameter set (PPS), an adaptation parameter set (APS), a slice header, a tile header and a frame header, the index being indicative of the number of possible quantization outputs (e.g. par. 316: describing that system signals information in a header, wherein a header reasonably suggests a slice header, a tile header, or a frame header).
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487